Citation Nr: 1811337	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial evaluation for residuals of right lung cancer, status post right middle lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Issued in November 2011, the RO's decision granted the Veteran's claim for service-connected compensation for residuals of lung cancer status post right middle lobectomy.  The RO assigned an initial total 100 percent disability between September 29, 2010 and December 1, 2010 and a noncompensable (zero percent) rating since December 1, 2010.  The Veteran appealed the adequacy of that rating.

In September 2015, the Board remanded the case for further development.

While the Board regrets the need for further delay, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the reasons below.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Veteran had surgery to remove cancerous tissue from his right lung.  He attributed the cancer to his exposure to asbestos during naval service and, in the rating decision now on appeal, the AOJ granted his claim, assigning a 100 percent disability rating during a temporary period as he recovered from the surgery and a zero percent (noncompensable) rating afterwards.  According to the Veteran, this rating does not adequately compensate him for continuing residuals of his lung cancer surgery.  In his written statements, he has described shortness of breath, especially after long periods of work.  

The Veteran's noncompensable rating was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6845 (2017), which applies to restrictive disease of the lungs.  Ratings under these criteria depend primarily on the results of pulmonary function tests (PFTs).  A 10 percent rating requires a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB)) of 66 to 80 percent predicted.  Id.  A higher 30 percent rating requires an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted.  Id.  Even higher ratings of 60 percent or 100 percent are available when PFT results are lower.  

38 C.F.R. § 4.96 (2017) provides additional guidance about rating service-connected respiratory disorders.  Subsection (d)(6) of the regulation indicates that, "When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test is used, use the test result that the examiner states most accurately reflects the level of disability."

To help determine the severity of any current residuals of the Veteran's service-connected lung cancer, the AOJ arranged VA examinations in October 2011, January 2014 and, most recently, in June 2016.  

The October 2011 VA examiner relied on PFT results from April 2011.  None of those results met the criteria for an increased 10 percent rating.  The January 2014 VA examiner relied on PFTs taken in January 2013.  In the examiner's opinion, the DLCO test results, which indicated that a noncompensable rating would be appropriate, most accurately reflected the Veteran's level of disability.  The other January 2013 PFTs included a post-bronchodilator FEV-1 value of 62 percent predicted, which would meet the criteria for a 30 percent rating.  

The Board ordered the most recent June 2016 VA examination after receiving statements from the Veteran and his representative suggesting that the Veteran's breathing problems had increased in severity since January 2014.  The examiner's report indicates that the most recent PFT results were taken in December 2015.  The list of results includes only pre-bronchodilator values - specifically FEV-1 of 83 percent predicted, FEV-1/FVC of 95 percent, and DLCO of 74 percent predicted.   

In the most recent supplemental statement of the case (SSOC), the RO continued to deny the Veteran's request for a higher 10 percent rating based on the examiner's opinion that the FEV-1/FVC ratio most accurately reflected the Veteran's level of disability.  If the December 2015 DLCO result (74 percent predicted), instead of the FEV-1-FVC ratio, were used to calculate the appropriate rating, DC 6845 would authorize an increased 10 percent rating.  

The June 2016 VA examiner did not explain why he believed the FEV-1/FVC ratio most accurately reflected the level of disability, nor did he attempt to reconcile this conclusion with the January 2014 VA examiner's finding that, at that time, the DLCO test result most accurately reflected the level of disability.  

38 C.F.R. § 4.96(d)(6) does not require the  examiner to explain his or her opinion on selecting a particular PFT result when, as in this case, the level of evaluation would differ depending on which test result is used.  The Board's September 2015 remand instructions, however, instructed the examiner, "If the examiner determines that any particular test results most accurately reflect the Veteran's level of disability, he or she should explain why."  When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, according to 38 C.F.R. § 4.96(d)(4), the examiner must provide an explanation for failing to obtain post-bronchodilator studies:  "Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why."  38 C.F.R. § 4.96(d)(4) (emphasis added).  

As the Board has noted, the December 2015 PFT results do not include post-bronchodilator studies.  The June 2016 VA examiner gave the following explanation for the failure to obtain post-bronchodilator results: "The Fev1 and Fev1/Fvc ratio are within normal values.  Post FVC is not indicated[.]"  

The examiner's explanation for the failure to obtain post-bronchodilator studies did not address the December 2015 DLCO test result - one of the PFTs used to evaluate the Veteran's disability -  which was not, in fact, within normal values.  Rather, the December 2015 DLCO result suggests that a 10 percent rating should be assigned under DC 6845.  Under these circumstances, the June 2016 VA examiner's conclusion that post-bronchodilator studies were unnecessary was based on an inaccurate factual premise (i.e. that all relevant pre-bronchodilator test results were normal).  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Because the June 2016 VA examination report was inadequate, the Board must remand this appeal with instructions to arrange a new examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to ascertain the current severity and manifestations of his service-connected residuals of right lung cancer status post right middle lobectomy.  The examiner should review all pertinent records associated with the claims file, INCLUDING A COPY OF THIS REMAND.  

Any and all studies, tests, and evaluations deemed necessary should be performed, to include PFT studies with forced vital capacity (FVC), forced expiratory volume in one second (FEV-1), FEV-1/FVC, and diffusion capacity for the lung for carbon monoxide by the single breath method (DLCO (SB)) results required by the rating schedule.  The results should include pre- and post-bronchodilator studies for each required test.  If post-bronchodilator studies are not obtained, the examiner should explain why post-bronchodilator studies should not be done.  

The examiner is advised that the Veteran is competent to describe factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should indicate whether there has been any local recurrence or metastasis of the Veteran's service-connected lung cancer.  He or she should also identify any other symptomatology or manifestations attributable to the service-connected disability.  IF THE EXAMINER DETERMINES THAT ANY PARTICULAR PFT RESULTS MOST ACCURATELY REFLECT THE VETERAN'S LEVEL OF DISABILITY, HE OR SHE SHOULD EXPLAIN WHY.

The examiner should provide a clear rationale for all opinions provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. The AOJ must ensure that the examination report and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

3. The AOJ should conduct any other development as may be indicated the information received as a consequence of the actions taken pursuant to the development ordered above.

4. After ensuring any other necessary development has been completed, the AOJ should readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






